Citation Nr: 0841232	
Decision Date: 12/01/08    Archive Date: 12/09/08	

DOCKET NO.  05-26 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbar strain.  


REPRESENTATION

Appellant represented by:	D. F. Bander, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1980 to 
August 1983, and National Guard service thereafter until 
1989.  There was no combat service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which granted the 
veteran service connection for chronic low back strain with a 
10 percent evaluation effective from the date of claim in 
May 2004.  In August 2007, the Board considered the appeal 
and granted the veteran an increase from 10 to 20 percent for 
his chronic low back strain, and the veteran appealed.  The 
result of that appeal requires remand to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


REMAND

The Clerk of the US Court of Appeals for Veterans Claims 
(Court) issued an Order in April 2008 remanding the appeal 
for action consistent with a Joint Motion agreed to by the 
veteran and VA General Counsel.  

The February 2008 Joint Motion found fault with the Board's 
decision in relying on a VA orthopedic examination found to 
be inadequate because it failed to indicate whether or not 
findings of "diminished ankle jerks" was causally 
attributable to the veteran's service-connected chronic low 
back strain.  The Board's August 2007 decision was also found 
deficient in failing to address this question.  The Board's 
August 2007 decision clearly noted that current VA X-ray 
studies of the lumbosacral spine in June 2004 showed an 
essentially normal lumbar spine which would generally be 
inconsistent with clinical findings of radiculopathy or other 
neurological impairment of the lower extremities attributable 
to lumbar spine abnormality.  Nonetheless, to comply with the 
Joint Motion and Clerk's Order, the case will be referred for 
a more current VA orthopedic examination, since the only 
other VA examination on file is some four and one-half years 
old.  

Additionally, the veteran and representative have submitted 
private medical records for consideration and no waiver of 
initial RO consideration of this evidence, some of which is 
relevant to the appeal, was submitted.  Any pertinent 
evidence submitted by the appellant or representative which 
is accepted by the Board must be referred to the RO for 
review and initial consideration, unless this procedural 
right is waived by the appellant or representative.  
38 C.F.R. § 20.1304(c) (2007).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  Initially, the Board finds that 
previous VCAA notice in this appeal is 
adequate.  Because the appeal in this 
case stems from an initial allowance of 
service connection, the provisions of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) with respect to specificity of 
notice regarding claims for increase are 
arguably not applicable.  The veteran is 
now represented by counsel who should 
know and be able to advise the veteran 
about the schedular criteria for 
evaluating the veteran's chronic lumbar 
strain in accordance with the general 
rating formula for diseases and injuries 
of the spine at 38 C.F.R. § 4.71a.  The 
discussion contained in the Joint Motion 
certainly demonstrates a degree of actual 
knowledge of this schedular criteria.  

2.  The veteran should be scheduled for a 
VA orthopedic examination by an 
appropriate medical doctor for the 
purpose of evaluating his chronic lumbar 
strain.  The claims folder must be 
available to the VA physician for review 
in conjunction with the examination.  All 
indicated testing and special studies 
should be performed, and this must 
include X-ray studies at a minimum.  A 
complete contemporaneous examination of 
the veteran's low back must be performed 
including identification of all relevant 
ranges of lumbar spine motion, including 
identification of whether or not there is 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reverse 
lordosis, or abnormal kyphosis.  

This case was remanded because diminished 
ankle jerks were identified in the 
orthopedic examination in June 2004, but 
the examination report did not indicate 
whether or not such findings were 
clinically attributable to the veteran's 
chronic lumbar strain.  It is therefore 
important that current examination 
evaluate any associated objective 
neurologic abnormalities, including, but 
not limited to bowel or bladder 
impairment or any other identifiable 
abnormalities or adverse symptoms of the 
lower extremities causally attributable 
to service-connected low back strain.  In 
this regard, the VA doctor is directed to 
consider whether or not it would be 
necessary or useful to have any form of 
neurological testing or diagnostic 
studies performed and, if so, to ensure 
that such testing or studies are 
performed in conjunction with the 
examination.  

The Board also would point out that the 
schedular criteria for evaluating low 
back disability specifically provides 
that an examiner should consider whether 
or not age, body habitus or other factors 
not the result of disease or injury of 
the spine affect range of motion or other 
objective factors considered in assigning 
compensable evaluations, and if any 
comments in this regard are warranted, 
they should be included in the report of 
examination.  

If at this time intervertebral disc 
syndrome is identified, it is essential 
for the examiner to indicate whether or 
not it is in any way causally related to 
service-connected lumbar strain and if 
not causally related, whether or not disc 
disease is aggravated by service-
connected lumbar strain.  If disc disease 
is identified and found to be causally 
related or aggravated by lumbar strain, 
the examining physician must consult the 
schedular criteria for rating such disc 
disease on the basis of incapacitating 
episodes, which are defined as a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
A complete report of examination which 
ensures that it addresses all of the 
applicable schedular criteria at 
38 C.F.R. § 4.71a, general rating formula 
for diseases and injuries of the spine is 
essential.  

3.  After completing the above 
development, the RO should review the 
report of VA examination for 
completeness, and it must be returned for 
corrective action if necessary.  
Thereafter, the RO should again address 
the veteran's now-pending claim for an 
evaluation in excess of 20 percent for 
chronic lumbar strain.  If the decision 
is not to the veteran and 
representative's satisfaction, they must 
be provided a Supplemental Statement of 
the Case, which includes a discussion of 
compliance with the development requested 
in this remand.  They must be offered an 
opportunity to respond. The case should 
then be returned to the Board after 
compliance with all appellate procedures.  
The veteran need do nothing until further 
notified.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

